PUBLISHED


UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


WILLIAM MEYERS, SR.,                     
Individually; as the next friend of
and Personal Representative of the
Estate of Ryan Meyers; ANNA
MAE MEYERS, Individually; as the
next friend of and Personal
Representative of the Estate of
Ryan Meyers,
                Plaintiffs-Appellants,
                  v.
BALTIMORE COUNTY, MARYLAND;
STEPHEN MEE, Police Officer,
                                         
Baltimore County Police
Department in both his official              No. 11-2192
and individual capacities; VINCENT
ROMEO, Police Officer, Baltimore
County Police Department in both
his official and individual
capacities; KAREN GAEDKE, Police
Officer, Baltimore County Police
Department in both her official
and individual capacities,
               Defendants-Appellees,
                 and
ALLISON PALADINO,
                           Defendant.
                                         
2          MEYERS v. BALTIMORE COUNTY, MARYLAND
        Appeal from the United States District Court
         for the District of Maryland, at Baltimore.
            Benson Everett Legg, District Judge.
                    (1:10-cv-00549-BEL)

                 Argued: December 5, 2012

                 Decided: February 1, 2013

    Before SHEDD, KEENAN, and WYNN, Circuit Judges.



Affirmed in part, reversed in part, and remanded by published
opinion. Judge Keenan wrote the opinion, in which Judge
Shedd and Judge Wynn joined.


                         COUNSEL

ARGUED: Gregory L. Lattimer, LAW OFFICES OF GREG-
ORY L. LATTIMER, Washington, D.C., for Appellants. Paul
M. Mayhew, BALTIMORE COUNTY OFFICE OF LAW,
Towson, Maryland, for Appellees. ON BRIEF: Ted J. Wil-
liams, Washington, D.C., for Appellants. Michael E. Field,
County Attorney, BALTIMORE COUNTY OFFICE OF
LAW, Towson, Maryland, for Appellees.


                          OPINION

BARBARA MILANO KEENAN, Circuit Judge:

   In this appeal, we consider the district court’s summary
judgment holding that certain officers of the Baltimore
County Police Department were entitled to qualified immu-
nity. The conduct at issue involved the officers’ entry into the
           MEYERS v. BALTIMORE COUNTY, MARYLAND               3
residence of Ryan Meyers (Ryan) in responding to a report of
domestic violence involving Ryan and members of his family.
While attempting to arrest Ryan, one of the officers directed
his conducted energy device, commonly known as a "taser,"
at Ryan ten times, leading to Ryan’s death.

   Ryan’s parents, William Meyers, Sr. (Mr. Meyers) and
Anna Mae Meyers (Mrs. Meyers) (collectively, the plaintiffs),
filed an amended complaint (the complaint) in the district
court, alleging under 42 U.S.C. § 1983 that the officers’
actions leading to Ryan’s death violated his Fourth Amend-
ment rights. The plaintiffs also alleged in their complaint that
the officers’ conduct violated certain provisions of Maryland
state law. The district court held that all three officers
involved in the incident were entitled to qualified immunity
and awarded summary judgment in their favor. Meyers v. Bal-
timore Cnty., Md., 814 F. Supp. 2d 552 (D. Md. 2011).

   Upon our review, we hold that the district court did not err
in concluding that two of the officers were entitled to quali-
fied immunity, but that the court erred in awarding summary
judgment in favor of the officer who repeatedly activated his
taser at Ryan. We reach this conclusion based on our holding
that: (1) the one officer’s use of the taser was not objectively
reasonable after Ryan ceased actively resisting arrest; and (2)
a reasonable person in the officer’s position would have
known that the use of a taser in such circumstances violated
clearly established constitutional rights. Accordingly, we
affirm in part, and reverse in part, the district court’s award
of summary judgment.

                               I.

                              A.

   We review the facts in the light most favorable to the plain-
tiffs, the non-moving party in the district court. See Mat-
sushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.
4          MEYERS v. BALTIMORE COUNTY, MARYLAND
574, 587-88 (1986); Henry v. Purnell, 652 F.3d 524, 527 (4th
Cir. 2011) (en banc). The following facts are taken from the
record, including the complaint and the deposition testimony
of Ryan’s family members and the police officers who were
present during the events at issue.

   Ryan Meyers was forty years old at the time of his death.
He had been diagnosed with bipolar disorder at the age of fif-
teen, and struggled with this mental illness throughout his
adulthood. He "dropped out" of school after the ninth grade,
and lived with his parents his entire life. Prior to the events
at issue, the Meyers family had contacted law enforcement
authorities on five occasions to have Ryan forcibly detained
and transported to a mental health facility for psychiatric eval-
uation, including three times during the previous ten years.

   On the evening of March 16, 2007, Mrs. Meyers placed a
telephone call to a "911 operator" to report that Ryan and his
brother, William Meyers, Jr. (Billy), were engaged in a fight.
When the 911 operator attempted to obtain additional infor-
mation from Mrs. Meyers, she did not respond. However, the
911 operator heard "screaming in [the] background." Based
on this telephone call, officers from the Baltimore County
Police Department (the Department) were dispatched to the
Meyers’ residence (the residence).

   Officer Vincent Romeo was the first officer to arrive at the
residence, where he found Mr. Meyers and Billy in the front
yard. Mr. Meyers was holding a towel against his face to
cover a laceration on his nose, which also was swollen. Mr.
Meyers informed Officer Romeo that Ryan was inside the
home, and that Mrs. Meyers had fled and would not return
until the police had removed Ryan from the premises. From
his vantage point on the porch of the residence, Officer
Romeo could see that Ryan was pacing inside the house car-
rying a baseball bat.

  Before attempting to enter the residence, Officer Romeo
spoke with Billy about the events that had occurred. Billy
             MEYERS v. BALTIMORE COUNTY, MARYLAND                         5
stated that when he arrived at the house that evening, he heard
his mother exclaim, "Stop, Ryan. You are hurting me." Billy
responded by punching Ryan, and a fistfight ensued, causing
Mrs. Meyers to contact the police. Billy also told Officer
Romeo that Ryan "has problems upstairs and he’s bipolar."

   Officer Karen Gaedke later arrived at the residence in
response to Officer Romeo’s request for additional assistance.
Officer Gaedke was familiar with Ryan’s mental illness, hav-
ing recently arrested him due to an incident at a nearby conve-
nience store. After Officer Gaedke arrived at the residence,
she and Officer Romeo began speaking with Ryan to con-
vince him to surrender peacefully, but he rebuffed their
efforts, stating, "No, you’re going to kill me."

   Officer Romeo concluded that Ryan would not voluntarily
leave the residence, that he was in an "agitated state," and that
he posed a threat to the officers’ safety because he was carry-
ing a baseball bat. Accordingly, Officer Romeo contacted a
police dispatcher, asking that an officer trained to use a taser
be sent to the residence.

  Officer Stephen Mee, who was authorized by the Depart-
ment to use a taser,1 responded to Officer Romeo’s request.
Upon arriving at the residence, Officer Mee unsuccessfully
engaged in a dialogue with Ryan in an attempt to have him
surrender voluntarily. Thereafter, Officer Mee, Officer
Romeo, Officer Gaedke, and Officer Andrew Callahan, IV,
who also had responded to the scene, (collectively, the offi-
cers) gained access to the home by using a key provided by
Billy. Billy entered the home at the same time and was a wit-
ness to the events described below.2
  1
     The Department authorized the use of tasers in 2006, but only a few
officers at each police precinct are allowed to carry and use a taser.
   2
     The officers dispute Billy’s recollection that he entered the home con-
temporaneously with the officers.
6             MEYERS v. BALTIMORE COUNTY, MARYLAND
  Upon entry, Officer Mee ordered Ryan to drop the baseball
bat. According to Billy, Officer Mee deployed his taser
almost immediately after ordering Ryan to drop the bat, with-
out giving Ryan time to comply with the officer’s command.
However, it is undisputed that Ryan was holding the bat when
he first was struck by the taser’s probe, and that Ryan may
have taken a step toward the officers immediately before the
probe made contact with his body.

   During Officer Mee’s first three deployments of the taser,
the device was in "probe mode," during which two probes
attached to thin electrical wires were fired from the taser,
causing an electric shock to be delivered to Ryan upon contact.3
The first taser probe fired by Officer Mee struck Ryan on his
upper body, registering a shock of about 60,000 volts that
lasted five seconds. Ryan, who was about six feet in height
and weighed about 260 pounds, did not drop his bat or fall to
the floor in response to the first taser shock. Officer Mee
stated that, after the first taser shock, Ryan was still holding
the baseball bat and took two more steps toward the officers.
According to Billy, however, Ryan went into convulsions and
exclaimed, "I give up. I give up. Stop. Stop. I give up."

   Officer Mee again directed his taser in probe mode at Ryan,
resulting in an additional 60,000-volt shock that lasted five
seconds. This second taser shock caused Ryan to drop his bat,
   3
     As described by the district court, "[a] [t]aser can be used either in
‘probe’ mode or in ‘stun’ mode. In probe mode, two probes are fired from
a distance, attached to thin electrical wires, to lodge in the skin of the sub-
ject. The [t]aser then delivers a fixed five-second cycle of electricity
designed to cause electro-muscular disruption, effectively freezing the
subject’s muscles and thereby temporarily disabling him. In stun mode,
the probe cartridge is removed and the [t]aser’s electrodes are applied
directly to the subject. The [t]aser operator can then deliver a painful elec-
tric shock, the duration of which is completely within [the operator’s] con-
trol. In stun mode, the [t]aser does not cause muscular disruption or
incapacitation, but rather functions only as a ‘pain compliance’ tool." 814
F. Supp. 2d at 555 n.3.
             MEYERS v. BALTIMORE COUNTY, MARYLAND                      7
but he remained standing and again advanced toward the offi-
cers. Officer Mee directed his taser at Ryan a third time,
delivering another 60,000-volt shock that lasted five seconds
and caused Ryan to fall to the ground.

   After Ryan fell, Officer Mee, Officer Callahan, and one
other officer sat on Ryan’s back. While the other officers
remained seated on Ryan’s back, Officer Mee fired his taser
a fourth time in probe mode.4 Officer Mee thereafter changed
the taser’s mode from "probe mode" to "stun mode" and, dur-
ing a period slightly exceeding one minute, delivered six addi-
tional taser shocks to Ryan, which each lasted between two
and four seconds.5

   After Officer Mee’s tenth use of the taser on Ryan, the offi-
cers observed that Ryan appeared to be unconscious. Thereaf-
ter, an ambulance, which had been requested after Officer
Mee first used the taser, arrived at the residence. The respond-
ing paramedics found Ryan in a state of cardiac arrest, and
they were unable to revive him.

  The parties gave conflicting accounts regarding Ryan’s
actions during Officer Mee’s use of his taser for the fourth
  4
    Officer Mee stated during his deposition that the fourth "probe mode"
use of the taser did not make sufficient contact with Ryan to deliver the
60,000-volt shock.
  5
    As confirmed by the taser’s internal computer records, Officer Mee
used his taser on Ryan as follows:
8            MEYERS v. BALTIMORE COUNTY, MARYLAND
through the tenth times (the seven additional taser shocks).
According to some of the officers, Ryan was actively resisting
the officers’ efforts to place him in handcuffs. These officers
testified that Ryan was able to regain control of the baseball
bat while he was on the ground, and tried to bite the officers
when he again lost control of the bat. These officers further
testified that Ryan stated loudly during the struggle, "I want
to die, I want to die," and "[j]ust kill me cause I’m going to
kill you."

   Officer Gaedke, however, provided a different version of
the events that occurred after Ryan fell to the floor. She testi-
fied in her deposition that after Ryan fell, officers were sitting
on Ryan’s "[u]pper body, lower body, [and] middle body."
She further stated that during this time, instead of screaming
at the officers and attempting to bite them, Ryan said nothing
and was "[s]tiffening up and keeping his body rigid and keep-
ing his hands underneath of his body."

   Billy’s testimony concerning the extent of Ryan’s resis-
tance also conflicted with the testimony provided by the male
officers. Billy testified that after Ryan fell to the floor, he
merely tried to move his legs while the officers sat on his
back.

                                  B.

   In the complaint filed against Baltimore County and Offi-
cers Mee, Romeo, and Gaedke (collectively, the defendants),
the plaintiffs raised a claim under 42 U.S.C. § 1983 alleging
excessive force in violation of the Fourth Amendment, as well
as several claims under Maryland law.6 The district court
entered an order bifurcating the case, reserving litigation of
    6
   The Maryland claims included causes of action under the Maryland
Survival Act, the Maryland Wrongful Death Act, Articles 24 and 26 of the
Constitution of Maryland, and the common law torts of negligence, gross
negligence, and negligent training and supervision.
              MEYERS v. BALTIMORE COUNTY, MARYLAND                          9
the claims against Baltimore County until after the claims
concerning the officers’ liability were resolved.

   The defendants filed a motion for summary judgment, con-
tending that the officers were immune from suit under the
doctrine of qualified immunity. In granting the defendants’
motion, the district court concluded: (1) that the officers’ war-
rantless entry into the residence and their initial seizure of
Ryan were objectively reasonable because those actions were
supported by probable cause; (2) that Officer Mee’s first three
uses of his taser, during the period in which Ryan remained
standing, were objectively reasonable and did not constitute
the use of excessive force; and (3) that the evidence did not
support the need for delivering the seven additional taser
shocks, but that those acts did not violate clearly established
law.7 The plaintiffs timely filed a notice of appeal.

                                     II.

                                     A.

   We review de novo the district court’s award of summary
  7
    In conducting its analysis, the district court did not consider separately
the plaintiffs’ federal and state law claims, stating that "[e]ach of the
[p]laintiffs’ claims rests on the existence of a single underlying wrong, the
use of excessive force to effect a seizure in violation of [Ryan’s] Fourth
Amendment rights." 814 F. Supp. 2d at 557. The plaintiffs do not argue
on appeal that the district court erred in construing their complaint in this
manner or in conducting a single analysis of their federal and state law
claims. Accordingly, our analysis focuses solely on whether the officers’
conduct violated Ryan’s Fourth Amendment rights. To the extent that the
doctrine of qualified immunity does not shield a state official from liabil-
ity for alleged violations of the Constitution of Maryland, see Okwa v.
Harper, 757 A.2d 118, 140 (Md. 2000), or that any of the claims arising
under Maryland law require a different analysis than the plaintiffs’ Section
1983 claim, those issues have not been raised by the plaintiffs, and,
accordingly, are waived for purposes of this appeal. See United States v.
Hudson, 673 F.3d 263, 268 (4th Cir. 2012) (issues not raised in opening
brief are waived).
10         MEYERS v. BALTIMORE COUNTY, MARYLAND
judgment. See Durham v. Horner, 690 F.3d 183, 188 (4th Cir.
2012). Summary judgment is appropriate only when there is
no genuine dispute regarding any material fact, and the mov-
ing party is entitled to judgment as a matter of law. Fed. R.
Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986); Merritt v. Old Dominion Freight Line, Inc., 601 F.3d
289, 295 (4th Cir. 2010).

   As stated above, we view the facts, and all reasonable infer-
ences that may be drawn from those facts, in the light most
favorable to the non-moving party. See Matsushita, 475 U.S.
at 587-88; Henry, 652 F.3d at 527. Thus, on appeal from an
award of qualified immunity, we generally "adopt[ ] . . . the
plaintiff’s version of the facts." Witt v. W. Va. State Police,
Troop 2, 633 F.3d 272, 276 (4th Cir. 2011) (citing Scott v.
Harris, 550 U.S. 372, 378 (2007)).

   In conducting this review, "[i]t is not our job to weigh the
evidence." Gray v. Spillman, 925 F.2d 90, 95 (4th Cir. 1991).
Accordingly, disputed questions of fact must be resolved in
favor of the non-moving party at the summary judgment
stage. See Davis v. Zahradnick, 600 F.2d 458, 460 (4th Cir.
1979) (holding that summary judgment is not appropriate if
the resolution of material issues depends upon credibility
determinations); see also Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 255 (1986) ("[c]redibility determinations, the
weighing of the evidence, and the drawing of legitimate infer-
ences from the facts are jury functions, not those of a judge
. . . ruling on a motion for summary judgment"); Ray
Commc’ns, Inc. v. Clear Channel Commc’ns, Inc., 673 F.3d
294, 305 (4th Cir. 2012) (credibility determinations are not
part of summary judgment proceedings).

                              B.

   The doctrine of qualified immunity "balances two impor-
tant interests—the need to hold public officials accountable
when they exercise power irresponsibly and the need to shield
             MEYERS v. BALTIMORE COUNTY, MARYLAND                        11
officials from harassment, distraction, and liability when they
perform their duties reasonably." Pearson v. Callahan, 555
U.S. 223, 231 (2009). The doctrine shields government offi-
cials from liability for civil damages, provided that their con-
duct does not violate clearly established statutory or
constitutional rights within the knowledge of a reasonable
person. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
Because qualified immunity is an immunity from suit rather
than merely a defense to liability, such immunity effectively
is lost if a court erroneously permits a case to proceed to trial.
Pearson, 555 U.S. at 231 (citation omitted). The burden of
proof and persuasion with respect to a defense of qualified
immunity rests on the official asserting that defense. Wilson
v. Kittoe, 337 F.3d 392, 397 (4th Cir. 2003).

   Our application of the qualified immunity doctrine is gov-
erned by the analysis set forth by the Supreme Court in Sau-
cier v. Katz, 533 U.S. 194 (2001), as modified by the Court’s
later decision in Pearson. The Court’s holding in Saucier
requires a two-step approach, under which a court first must
decide whether the facts alleged or shown, taken in the light
most favorable to the plaintiff, establish that the police offi-
cer’s actions violated a constitutional right. 533 U.S. at 201.
When a plaintiff has satisfied this initial step, a court next
must determine whether the right at issue was "clearly estab-
lished" at the time of the officer’s conduct. Id.; see also Pear-
son, 555 U.S. at 236 (modifying the Saucier approach such
that lower courts are no longer required to conduct the analy-
sis in the sequence set forth in Saucier).8 Thus, although a
plaintiff may prove that an officer has violated certain consti-
tutional rights, the officer nonetheless is entitled to qualified
  8
    Here, we exercise our discretion to analyze the two prongs of the quali-
fied immunity analysis in the order originally provided by the Court in
Saucier. See Pearson, 555 U.S. at 236 ("The judges of the district courts
and the courts of appeals should be permitted to exercise their sound dis-
cretion in deciding which of the two prongs of the qualified immunity
analysis should be addressed first in light of the circumstances in the par-
ticular case at hand.").
12         MEYERS v. BALTIMORE COUNTY, MARYLAND
immunity if a reasonable person in the officer’s position
"could have failed to appreciate that his conduct would violate
those rights." Torchinsky v. Siwinski, 942 F.2d 257, 261 (4th
Cir. 1991) (citation and internal quotation marks omitted).

                               C.

                               1.

   We first consider the plaintiffs’ argument that the officers
are not entitled to qualified immunity because their initial sei-
zure of Ryan was not supported by probable cause and, thus,
was unlawful. The district court rejected the plaintiffs’ argu-
ment, holding that the officers had ample reason to conclude
that Ryan had assaulted one or more members of his family.
We agree with the district court’s determination.

  Police officers may arrest an individual in the absence of a
warrant when the totality of the circumstances establishes
probable cause that the individual has committed a felony.
Park v. Shiflett, 250 F.3d 843, 850 (4th Cir. 2001) (citing Illi-
nois v. Gates, 462 U.S. 213, 230–31 (1983)). Under Maryland
law, a police officer also may arrest an individual without a
warrant when there is probable cause that the individual has
assaulted a person with whom he resides, irrespective whether
the assaultive behavior constitutes a misdemeanor or a felony.
See Md. Code Ann. Crim. Proc. § 2-204 (domestic assault).

   As the Supreme Court recognized in Gates, "probable
cause is a fluid concept—turning on the assessment of proba-
bilities in particular factual contexts—not readily, or even
usefully, reduced to a neat set of legal rules." 462 U.S. at 232.
In the present case, the facts established that when the officers
arrived at the residence, they knew that there had been an
altercation involving Ryan and three family members. The
officers also were aware from the 911 telephone call that
Ryan’s mother had reported an ongoing fight between her
sons, and that there had been screaming heard on the line dur-
           MEYERS v. BALTIMORE COUNTY, MARYLAND              13
ing the call. Additionally, the officers knew that Mr. Meyers
had sustained a laceration on his face, that Mrs. Meyers had
fled the home, and that Ryan was inside the home pacing with
a baseball bat.

   Under the totality of these circumstances, the officers had
probable cause to arrest Ryan for domestic assault under
Maryland law. See Md. Code Ann. Crim. Proc. § 2-204. As
provided by the Maryland domestic assault statute, police
may make an arrest without a warrant, irrespective whether
the crime is a misdemeanor or a felony, when there is proba-
ble cause that: (1) the individual assaulted a person with
whom he resides; (2) there is evidence of physical injury; and
(3) the individual may cause additional injury or property
damage. Id.; see also Torres v. State, 807 A.2d 780, 782 n.3
(Md. Ct. Spec. App. 2002) (discussing domestic assault as a
misdemeanor crime for which a police officer may make a
warrantless arrest). Here, the officers had probable cause to
believe that Ryan had assaulted at least one of his parents
with whom he resided, that Mr. Meyers had sustained a facial
laceration as a result of being assaulted by Ryan, and that
Ryan, armed with a baseball bat, could cause additional phys-
ical injury or property damage.

   We disagree with the plaintiffs’ contention that it was
unreasonable for the officers to enter the home and seize
Ryan, rather than to request the assistance of the Depart-
ment’s Mobile Crisis Team (MCT), which often responds to
ongoing events involving mentally ill individuals. Among
other reasons, this argument fails because it is undisputed that
under Department policy, the MCT is not permitted to
respond to situations involving "[d]omestic violence with a
weapon" or "active violence," circumstances that were present
when the officers decided to enter the residence to arrest
Ryan.

   Accordingly, we conclude that the officers’ entry into the
residence to arrest Ryan, with the key provided by Billy, did
14          MEYERS v. BALTIMORE COUNTY, MARYLAND
not violate Ryan’s Fourth Amendment rights. Because Officer
Romeo and Officer Gaedke were not responsible for the man-
ner in which Officer Mee used his taser, we conclude that the
district court did not err in holding that Officer Romeo and
Officer Gaedke are entitled to qualified immunity.

                                2.

   We next consider the plaintiffs’ argument that Officer
Mee’s first three uses of his taser constituted unreasonable
and excessive force, in violation of the Fourth Amendment. In
relevant part, the Fourth Amendment prohibits police officers
from using force that is "excessive" or not "reasonable" in the
course of making an arrest. Graham v. Connor, 490 U.S. 386,
395 (1989). We determine whether an officer has used exces-
sive force to effect an arrest based on a standard of "objective
reasonableness," taking into account "the severity of the crime
at issue, whether the suspect poses an immediate threat to the
safety of the officers or others, and whether he is actively
resisting arrest or attempting to evade arrest by flight." Id. at
396, 399.

   We conclude that Officer Mee’s first three deployments of
his taser did not amount to an unreasonable or excessive use
of force. During the period that Officer Mee administered the
first three taser shocks, Ryan was acting erratically, was hold-
ing a baseball bat that he did not relinquish until after he
received the second shock, and was advancing toward the
officers until the third shock caused him to fall to the ground.
Under these circumstances, Ryan posed an immediate threat
to the officers’ safety, and was actively resisting arrest. See id.
As aptly stated by the district court, "Officer Mee was faced
with the task of subduing an armed, agitated, physically
imposing suspect in the confined space of a living room with-
out risking his own safety or that of his fellow officers." 814
F. Supp. 2d at 559. Accordingly, we conclude that Officer
Mee’s first three uses of the taser were objectively reasonable
and did not violate Ryan’s Fourth Amendment rights.
           MEYERS v. BALTIMORE COUNTY, MARYLAND               15
                               3.

                               a.

   We next address the plaintiffs’ argument that Officer Mee
is not entitled to qualified immunity because his further use
of the taser, administering the seven additional taser shocks,
was not objectively reasonable and violated Ryan’s clearly
established constitutional rights. We emphasize that our anal-
ysis is based on the plaintiffs’ version of the facts as drawn
primarily from the depositions of Ryan’s family members,
including Billy who stated that he was inside the residence
and directly observed Officer Mee’s conduct. Although a jury
ultimately may find that the officers’ version of the events is
more credible, we are not permitted to make such credibility
determinations when considering whether a police officer
properly was held immune from suit under the doctrine of
qualified immunity. See Anderson, 477 U.S. at 255; Ray
Commc’ns, 673 F.3d at 305.

   Our conclusion that Officer Mee’s first three uses of the
taser were objectively reasonable does not resolve our inquiry
into the reasonableness of the seven additional taser shocks
that he administered, because "force justified at the beginning
of an encounter is not justified even seconds later if the justi-
fication for the initial force has been eliminated." Waterman
v. Batton, 393 F.3d 471, 481 (4th Cir. 2005). Here, the evi-
dence showed that the justification for Officer Mee’s first
three uses of his taser had been eliminated after Ryan relin-
quished the baseball bat and fell to the floor. At that point,
several officers sat on Ryan’s back, and Ryan only was able
to move his legs. Moreover, according to Officer Gaedke,
Ryan was silent and "stiffened" his body, keeping it rigid
while he was on the ground. Therefore, the above testimony
from Billy and Officer Gaedke indicated that, after Ryan fell
to the floor, he no longer was actively resisting arrest, and did
not pose a continuing threat to the officers’ safety. Cf. Gra-
16         MEYERS v. BALTIMORE COUNTY, MARYLAND
ham, 490 U.S. at 396. Nevertheless, Officer Mee continued to
use his taser until he had rendered Ryan unconscious.

   The district court recognized that Officer Mee’s actions
implementing the seven additional taser shocks were inappro-
priate, concluding that "the Court cannot say as a matter of
law that Officer Mee’s actions were objectively reasonable."
814 F. Supp. 2d at 560. We agree but state the conclusion
affirmatively: It is an excessive and unreasonable use of force
for a police officer repeatedly to administer electrical shocks
with a taser on an individual who no longer is armed, has
been brought to the ground, has been restrained physically by
several other officers, and no longer is actively resisting
arrest. Because the plaintiffs’ evidence supports the inference
that such conduct occurred here, the plaintiffs have satisfied
their initial burden at the summary judgment stage of demon-
strating that Ryan’s Fourth Amendment rights were violated.

                              b.

   The second step of the qualified immunity analysis requires
us to consider whether Officer Mee’s objectively unreason-
able conduct violated a constitutional right that was clearly
established at the time the conduct occurred. Saucier, 533
U.S. at 201. Despite his violation of Ryan’s constitutional
rights, Officer Mee would be entitled to qualified immunity
"if a reasonable person in [Officer Mee’s] position could have
failed to appreciate that his conduct would violate [Ryan’s]
rights." Torchinsky, 942 F.2d at 261 (citation and internal
quotation marks omitted).

  The district court held that Officer Mee’s actions did not
violate a clearly established constitutional right. The court
concluded that there was an absence of precedent "offering
guidance as to the point at which continued tasings become
excessive when the suspect is actively resisting." 814 F. Supp.
2d at 561 (emphasis added). We disagree with the district
court’s conclusion, which was based on a false premise.
           MEYERS v. BALTIMORE COUNTY, MARYLAND                17
   Viewing the facts in the light most favorable to the plain-
tiffs, the evidence did not show that Ryan was actively resist-
ing arrest at the time the seven additional taser shocks were
administered. Instead, as stated above, the evidence showed
that after Officer Mee’s third use of the taser, Ryan fell to the
floor and did not continue to resist arrest actively at that time.

   We repeatedly have held that it is not required that a right
violated already have been recognized by a court in a specific
context before such right may be held "clearly established"
for purposes of qualified immunity. See Buonocore v. Harris,
65 F.3d 347, 356–57 (4th Cir. 1995); Pritchett v. Alford, 973
F.2d 307, 314 (4th Cir. 1992); see also Hope v. Pelzer, 536
U.S. 730, 739 (2002) (rejecting proposition that qualified
immunity is inapplicable only if the very action in question
has previously been held unlawful); Robles v. Prince
George’s Cnty., 302 F.3d 262, 270 (4th Cir. 2002) (same);
Wilson v. Layne, 141 F.3d 111, 114 (4th Cir. 1998) (en banc)
(same). Thus, the absence of a judicial decision holding that
it is unlawful to use a taser repeatedly and unnecessarily
under similar circumstances does not prevent a court from
denying a qualified immunity defense. See Edwards v. City of
Goldsboro, 178 F.3d 231, 251 (4th Cir. 1999); Kittoe, 337
F.3d at 403. As the Supreme Court has emphasized, "officials
can still be on notice that their conduct violates established
law even in novel factual circumstances." Hope, 536 U.S. at
741.

   We also have stated in forthright terms that "officers using
unnecessary, gratuitous, and disproportionate force to seize a
secured, unarmed citizen, do not act in an objectively reason-
able manner and, thus, are not entitled to qualified immunity."
Bailey v. Kennedy, 349 F.3d 731, 744-45 (4th Cir. 2003)
(quoting Jones v. Buchanan, 325 F.3d 520, 531-32 (4th Cir.
2003)). The fact that the force used in the present case ema-
nated from a taser, rather than from a more traditional device,
is not dispositive. The use of any "unnecessary, gratuitous,
and disproportionate force," whether arising from a gun, a
18           MEYERS v. BALTIMORE COUNTY, MARYLAND
baton, a taser, or other weapon, precludes an officer from
receiving qualified immunity if the subject is unarmed and
secured. See Park, 250 F.3d at 852-53 (concluding that an
officer’s use of "pepper spray" to subdue an unarmed subject
was irresponsible and excessive when the subject was not a
threat to the officer or the public, and that the officer was not
entitled to qualified immunity); see also Orem v. Rephann,
523 F.3d 442, 449 (4th Cir. 2008) (concluding that use of a
taser to "punish or intimidate" a pretrial detainee is not objec-
tively reasonable and is contrary to clearly established law).

   Here, Ryan was unarmed and effectively was secured with
several officers sitting on his back. In such circumstances, the
seven additional taser shocks administered by Officer Mee
were clearly "unnecessary, gratuitous, and disproportionate."
See Bailey, 349 F.3d at 744-45. Thus, based on the present
record, because Ryan did not pose a threat to the officers’
safety and was not actively resisting arrest, a reasonable offi-
cer in Officer Mee’s position would have understood that his
delivery of some, if not all, of the seven additional taser
shocks violated Ryan’s Fourth Amendment right to be free
from the use of excessive and unreasonable force. Accord-
ingly, we hold that the district court erred in concluding that
Officer Mee met his burden of proving that he was entitled to
qualified immunity.

                                  III.

   For these reasons, we affirm the district court’s judgment
granting qualified immunity to Officer Romeo and Officer
Gaedke, but reverse the district court’s judgment granting
qualified immunity to Officer Mee. We remand this matter to
the district court for further proceedings consistent with this
opinion.9
  9
    We do not address the extent to which Baltimore County may remain
subject to trial for the events leading to Ryan’s death. We leave for the
district court’s determination whether any claims asserted against the
County should be dismissed in light of our holding.
MEYERS v. BALTIMORE COUNTY, MARYLAND    19
                         AFFIRMED IN PART,
                         REVERSED IN PART,
                            AND REMANDED